Exhibit 10.22

 

LOGO [g432641g94t95.jpg]    

                   16100 S. Lathrop Ave.

                   Harvey, IL 60426

 

                   OFFICE / 708-225-2194

                   FAX / 708-225-2194

                   WEB / Atkore.com

   

December 7, 2011

Kevin Fitzpatrick

550 North Kingsbury, #519

Chicago, IL 60654

Dear Kevin:

Atkore International is pleased to offer you the position of Global Vice
President of Human Resources based at our Harvey, Illinois facility. We believe
your experience and talent will enhance our business and provide us with support
in an area of key importance.

Our formal employment offer consists of the following:

Compensation

You will receive a starting annual salary of $300,000, paid on a bi-weekly
basis. Your compensation and job performance will be reviewed on an annual basis
and may be adjusted based on your performance and overall performance of the
Company.

Annual Incentive Program

You will be eligible to participate in Atkore’s Annual Incentive Bonus Program
for fiscal year 2012 with a 50% incentive target of your base salary with a
guaranteed minimum fiscal 2012 payout at target, prorated for time worked during
the fiscal year. Payment of this bonus is subject to the satisfactory
achievement of individual, business and corporate objectives established by the
Company.

Equity Plan

You will be eligible to participate in the Atkore Equity Plan. You will have the
option of purchasing shares in Atkore and receiving a matching grant of Atkore
options that will be awarded to you once your employment commences. The number
of options that will be awarded to you will be three times the number of shares
you purchase. The minimum amount you may invest is $150,000 and the maximum
amount is $300,000. The expected price of Atkore shares for both your purchase
and option exercise price is $10.00. In addition, an annual option grant
targeted at $250,000 beginning October 2012, contingent on board approval on an
annual basis.

Sign-On Bonus

You will be eligible for a sign-on bonus in the amount of $200,000. The sign-on
bonus will be paid within 30 days of your start date. The sign-on bonus will be
100% repayable if you chose to terminate your employment with the company in the
first two years of employment.

 

LOGO [g432641g60u83.jpg]



--------------------------------------------------------------------------------

Executive Leadership Team Benefits

You will be eligible for all benefits and perquisites offered to similarly
situated members of the Atkore Executive Leadership team.

Medical and Dental

You will be eligible to participate in the Company’s medical and/or dental plan,
on a contributory basis, after completion of 30 days of service. All benefit
programs are reviewed annually and changes in plan design and/or employee
contributions may be made at the discretion of the Company. Your contribution
schedule, should you choose to participate in these plans, is attached to this
letter. Upon commencement of your employment, you will receive more information
on your initial benefits enrollment. In addition to the medical and dental plans
outlined above, you are also eligible for reimbursement of your medical and
dental costs through COBRA under your current employer’s plans during your first
30 days of employment.

Atkore Retirement Savings and Investment 401(K) Plan

You will be eligible to participate in the Atkore Retirement Savings and
Investment Plan effective the first pay period after your date of hire. This
plan provides for retirement savings through pre-tax payroll contributions and
5-to-1 Company-matching contributions on 1% of your annual salary. There is an
automatic enrollment of 2% that you can change at any time. Additional
information is contained in the enclosed Retirement Savings and Investment Plan
brochure.

Reporting Relationship

You will report directly to John Williamson, President and CEO of Atkore
International. You will be a member of the Atkore International Executive
Leadership Team.

Holidays

You will observe the holiday schedule in effect for Allied employees located at
the Harvey facility. A copy of the 2011 and 2012 holiday schedule is included in
your offer packet.

Vacation

Your will receive four (4) weeks of paid accrue vacation per year effective with
your start date. Vacation time is accrues on a monthly basis in accordance with
the Vacation Policy included in your offer packet.

Other Benefit Programs

Please refer to the enclosed Benefits Overview for additional 2012 benefits for
which you are eligible.

Consistent with our commitment to a drug/alcohol-free workplace, this offer is
contingent upon the successful completion of both a background check and a drug
screening. Enclosed please find the Chain of Custody Form along with two
locations available to choose from for your occupational drug screen. You will
need to present the Chain of Custody form to the LapCorp facility. Please call
your preferred location to schedule an appointment. You can contact Yakema Moore
at 708-225-2194 if you have any questions about the drug screening.

Also enclosed is a copy of the Guide to Ethical Conduct. Please read the Guide
carefully. As a condition of accepting our offer, you must sign the signature
sheet at the end of the Guide indicating that you have read, understood and
agree to comply with the ethical standards required of all employees.

Please understand that this letter is a confirmation of an offer of employment
and does not constitute an employment contract of any kind. Your employment with
the Company is “at-will” and either you or the Company may terminate the
employment relationships at any time and for any lawful reason.

Please provide your decision by signing and returning a fax copy of the offer
letter by email to Yakema Moore 708-225-2194 or email a signed copy to
YMoore@Atkore.com. Your projected start date is January 9, 2012 contingent upon
successful completion of your official drug screen, background check, and legal
clearance on any existing non-complete and employment agreement signed by
November 30, 2011.



--------------------------------------------------------------------------------

I look forward to you favorable response and you joining the Atkore Team.

Sincerely,

 

John Williamson President and CEO, Atkore International

Please sign below indicating your acceptance or rejection of this offer.

 

   

Accept    Date    Decline    Date

Employees have the right to terminate their employment at any time with or
without cause or notice, and the Company reserves for itself an equal right. We
both agree that any dispute arising with respect to your employment, the
termination of that employment, or a breach of any covenant of good faith and
fair dealing related to your employment, shall be settled exclusively through
arbitration. This document sets forth the entire agreement with respect to your
employment. The terms of this offer may be changed by written agreement,
although the Company may from time to time, in its sole discretion, adjust the
salaries and benefits paid to you and its other employees.